Citation Nr: 0530650	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was continuous cohabitation between the 
veteran and the appellant from the date of their marriage to 
the date of the veteran's death for recognition of the 
appellant as the surviving spouse of the veteran for 
Department of Veterans Affairs (VA) benefit purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired from the military in November 1975, after 
more than 26 years of active service.  He died in April 2002.  
The appellant was married to the veteran at the time of his 
death, and is seeking recognition as his surviving spouse for 
VA purposes.

This matter is before the Board of Veterans' (Board) on 
appeal from decisions by the VA Regional Office (RO) in Waco, 
Texas.  By an October 2002 administrative decision, the RO 
found that the appellant did not cohabitate continuously with 
the veteran until his death, and, thus, she was not the 
surviving spouse for VA purposes.  Thereafter, by a December 
2002 rating decision, the RO denied the cause of death claim.

The appellant provided testimony at a videoconference hearing 
before the undersigned in January 2005, a transcript of which 
is of record.  In conjunction with this hearing, the 
appellant submitted additional evidence to the Board 
accompanied by a waiver of initial review of this evidence by 
the RO in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran and the appellant married in December 1998, 
there was no legal impediment to their marriage, and they did 
not divorce.

3.  The veteran died in April 2002 from hypertensive 
arteriosclerotic cardiovascular disease.

4.  The evidence is at least in equipoise as to whether there 
was a break in continuous cohabitation from the date of 
marriage to the date of the veteran's death.

5.  At the time of his death the veteran was service-
connected for the following disabilities: surgical aphakia of 
the left eye; bilateral defective hearing; cervical strain 
with radiculitis; residuals of a gunshot wound to the right 
radius; residuals of shell fragment wound and laceration 
wound, left forearm with median nerve paresthesia; bilateral 
varicose veins; sinusitis with rhinitis; prostatic 
hypertrophy; and residuals of a right mandible fracture.  He 
was not service-connected for hypertensive arteriosclerotic 
cardiovascular disease, nor does the record reflect he ever 
filed a claim of service connection for such a disability 
during his lifetime.

6.  No competent medical evidence is of record which relates 
the cause of the veteran's death to his period of active 
service, nor to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits.  38 U.S.C.A. §§  101, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.102 (2005).

2.  Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

For the reasons stated below the Board finds that the 
appellant is entitled to the benefit sought on appeal 
regarding the continuous cohabitation claim.  Thus, no 
further discussion of the VCAA appears warranted on this 
issue.

With respect to the cause of death claim, the Board notes 
that the RO sent preadjudication notice to the appellant by 
correspondence dated in June 2002, which was clearly before 
the December 2002 rating decision which is the subject of the 
appeal on this issue.  This correspondence specifically 
addressed the requirements for a grant of service connection 
for the cause of the veteran's death, informed the appellant 
of what information and evidence she must submit, and what 
information and evidence will be obtained by VA.  In 
addition, this correspondence indicated the need for the 
appellant to advise VA of or to submit any evidence in her 
possession that was relevant to the case, as she was informed 
that VA would request any relevant records she identified or 
she could get these records herself and send them to the RO, 
and that she could help her claim by sending the evidence VA 
needed as soon as possible.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

The Board further notes that the appellant has been provided 
with a copy of the appealed rating decision and the July 2003 
Statement of the Case (SOC) which provided her with notice of 
the law and governing regulations regarding this case, as 
well as the reasons for the determinations made with respect 
to her claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the appellant was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
appellant and her representative have had the opportunity to 
present evidence and argument in support of her claims, to 
include at the January 2005 hearing.  However, it does not 
appear that the appellant has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In addition, for the reasons stated below, the Board 
finds that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  Consequently, the Board concludes that the duty 
to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

I.  Continuous Cohabitation

Initially, the Board notes that there is no dispute in the 
record that the veteran and the appellant were married in 
December 1998, that there was no impediment to their 
marriage, and that they did not divorce during the veteran's 
lifetime.  The issue is whether they had continuous 
cohabitation to the date of the veteran's death for the 
appellant to be entitled to recognition as the surviving 
spouse for VA benefit purposes.

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife. 38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c). A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. 
§ 3.50(a).  For VA benefits purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued. 
38 C.F.R. 3.1(j).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

In addition, the Court has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. 
§ 3.50(b)(1) have set forth a two-part test to determine 
whether a spouse can be deemed to have continuously cohabited 
with a veteran even if a separation has occurred.  Gregory v. 
Brown, 5 Vet. App. 108 (1993).  First, the spouse must be 
free of fault in the initial separation. Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation. See 38 C.F.R. § 3.53(a).

The evidence against a finding of continuous cohabitation is 
as follows:

Outpatient treatment records dated January 11, 2002, of a 
home visit to the veteran, in which the veteran reported that 
he lived alone, but had a daughter who looks in on him.  
Similarly, records from a subsequent home visit on January 
16, 2002, reflect that he reported that he had a daughter who 
lived close by and checked on him frequently.  Further, 
nothing in the records from the home visits reflect the 
presence of a spouse in the veteran's home.

Also of record are outpatient treatment records dated in 
April 2002, in which it was noted that the veteran's 
daughter, FS, had contacted VA to inform them of his death.  
She also reported that she was very suspicious that her 
father had been poisoned by his wife, that the veteran had 
met his wife at the jail while visiting his daughter, that 
his wife was much younger and had never lived with the 
veteran.

The Board further notes that the evidence in the claims 
folder reflects that the veteran and the appellant were 
listed as having different addresses during his lifetime.

The evidence in support of a finding of continuous 
cohabitation includes VA Forms 21-686c (Declaration of Status 
of Dependents) submitted by the veteran in March 1999 and 
January 2001 in which he identified the appellant as his 
spouse, and listed his martial status as married; he did not 
identify himself as being separated.  In addition, the 
veteran's death certificate identifies the appellant as his 
surviving spouse.  Further, both the January 2001 VA Form 21-
686c and a birth certificate reflect that the veteran and the 
appellant had a child together in December 2000.

At the January 2005 hearing, the appellant's testified that 
she and the veteran had two different addresses because their 
mail kept getting lost, so they had some mail sent to her 
mother's address.  She also testified that she believed the 
veteran's daughter, PP, who lived in the same house was the 
one getting the mail, and that the veteran's children did not 
like the idea of them getting married because the veteran was 
older than she was.  Regarding the findings of the January 
2002 VA home visits, she attributed her absence to the fact 
that she worked from 8 to 5, and that she never talked to 
whomever called at that time.  

As mentioned above, the appellant submitted various documents 
in conjunction with her January 2005 hearing, accompanied by 
a waiver of initial RO consideration of this evidence.  In 
part, these records include a lay statements from the 
appellant's mother and sister who attested that the appellant 
briefly left her home with the veteran in January 2002 
because of problems with the veteran's daughter.  Further, 
the appellant's mother stated that, because some of the mail 
for the veteran and the appellant would get lost, she would 
receive it then return it to them.

The evidence submitted in support of the appellant's claim 
included a December 2004 statement from her employer, who 
noted that the appellant had been with them since 1997, that 
she would call her husband during her morning break between 
10 a.m. and 10:30 a.m., that she would go to the senior 
citizen cafeteria during her lunch break to check-up on her 
husband, and that she lived at the address identified as the 
veteran's residence at the time of his death.  Moreover, the 
appellant's employer attested that he had met the veteran on 
special occasions, and that he would talk proudly of his wife 
and their child.

The evidence also includes probate documents, including a 
copy of the veteran's December 1999 will in which he 
primarily left his estate to the appellant, who he identified 
as his wife.

The Board further notes that the record contains a papers 
from a legal action in which the appellant, in essence, is 
seeking to evict the veteran's daughter, PP, from what had 
been the veteran's residence at the time of his death.  Among 
other things, these documents reflect that the appellant now 
owned the property, and that the veteran had allowed PP to 
live in the home during his lifetime.

In summary, the appellant has provided an explanation as to 
why there was no mention of her living with the veteran in 
the January 2002 VA home visits, as well as the fact that she 
was listed as having a different mailing address at the time 
of the veteran's death.  Although the statements from her 
mother and sister reflect that the appellant left the 
veteran's home for a few days in January 2002, this appears 
to have been only a temporary separation which does not break 
the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  
Further, the assertions of FS (the veteran's daughter) in the 
April 2002 outpatient treatment records that the veteran and 
the appellant never lived together is refuted by the 
appellant's own contentions; the lay statements from her 
mother, sister, and employer; and, most importantly, by the 
fact that the appellant and the veteran had a child together 
in December 2000.  the assertions by FS in these records, as 
well as the documented legal action of the appellant against 
PP, does support a finding that the appellant's relationship 
with the veteran's children is a strained one.  Nevertheless, 
the Board is cognizant of the fact that the January 2002 VA 
outpatient treatment records reflect that the veteran himself 
stated that he lived alone, that his daughter would check on 
him, and that his daughters contacted VA about his condition.  
If he and the appellant were cohabitating it seems only 
logical he would identify her as such and she would be the 
one contacting VA about his condition.

Based on the foregoing, the Board finds that the evidence is 
at least in equipoise as to whether the veteran and appellant 
continuously cohabitated from the time of their marriage 
until the veteran's death in April 2002.  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
[claimant] need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the appellant, 
the Board finds that there was continuous cohabitation 
between the veteran and the appellant, and that the appellant 
is entitled to recognition as the veteran's surviving spouse 
for VA purposes.  Therefore, the benefit sought on appeal is 
allowed.

II.  Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, her contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The veteran died in April 2002, and an autopsy report was 
performed which found that he died from hypertensive 
arteriosclerotic cardiovascular disease, and that the manner 
of his death was natural.  At the time of his death the 
veteran was service-connected for the following disabilities: 
surgical aphakia of the left eye; bilateral defective 
hearing; cervical strain with radiculitis; residuals of a 
gunshot wound to the right radius; residuals of shell 
fragment wound and laceration wound, left forearm with median 
nerve paresthesia; bilateral varicose veins; sinusitis with 
rhinitis; prostatic hypertrophy; and residuals of a right 
mandible fracture.  He was not service-connected for 
hypertensive arteriosclerotic cardiovascular disease, nor 
does the record reflect he ever filed a claim of service 
connection for such a disability during his lifetime.

The Board further notes that the veteran's service medical 
records contain no findings showing a diagnosis of or 
treatment for hypertensive arteriosclerotic cardiovascular 
disease.  In fact, his heart was clinically evaluated as 
normal on his November 1975 retirement examination, and he 
checked the boxes on a concurrent Report of Medical History 
to indicate that he had not experienced heart trouble, nor 
high or low blood pressure.  Additionally, the post-service 
medical records contain no findings indicative of heart 
problems until many years after service.  For example, no 
disability was found on evaluation of his cardiovascular 
system during a February 1976 VA medical examination.  
Although outpatient treatment records dated in June 1996 
include a finding of borderline hypertension, an October 1996 
chest X-ray showed no abnormality of the heart.  Moreover, 
the first competent medical finding of hypertensive 
arteriosclerotic cardiovascular disease, at least in the 
evidence assembled for the Board's review, appears to be that 
of the April 2002 autopsy report.  The Court has indicated 
that the normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

The appellant has contended that the veteran's service-
connected disabilities, particularly his varicose veins, 
caused or contributed to his hypertensive arteriosclerotic 
cardiovascular disease.  However, as already stated, the 
appellant's contentions do not constitute competent medical 
evidence.  No competent medical evidence is otherwise of 
record which relates the cause of the veteran's death to his 
period of active service, nor to his service-connected 
disabilities.

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  Moreover, there does not appear to be any reasonable 
possibility that additional development, to include a medical 
opinion, is warranted based on the facts of this case.  To 
request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that do not show a diagnosis of or treatment for 
hypertensive arteriosclerotic cardiovascular disease during 
active service; the normal post-service VA medical 
examination conducted in February 1976; the absence of 
medical findings of the claimed disability until many years 
after service; and no competent medical evidence which links 
the cause of the veteran's death to service.  Under these 
circumstances, any opinion on whether a disability is linked 
to service would obviously be speculative.  Simply put, there 
is no relevant complaint, clinical finding, or laboratory 
finding for a clinician to link the disability which caused 
the veteran's death to his military service.  Thus, the Board 
finds that no further development is warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


